Citation Nr: 0011571	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to restoration of a 60 percent disability 
evaluation for service-connected herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
June 1992.  

This appeal arises from a May 1999 rating decision of the 
Buffalo, New York, Regional Office (RO) which reduced the 
disability evaluation of the veteran's back disorder from 60 
percent to 40 percent.  The notice of disagreement was 
received in May 1999.  The statement of the case was issued 
in June 1999.  The veteran's substantive appeal was received 
in June 1999.


FINDINGS OF FACT

1.  Service connection for a herniated nucleus pulposus was 
granted in May 1993, and a 40 percent disability evaluation 
was assigned.

2.  By a rating action dated in November 1995, the 40 percent 
disability rating assigned for a herniated nucleus pulposus 
was increased to 60 percent.

3.  After reviewing the report of a VA examination conducted 
in May 1998, the RO issued a January 1999 rating action in 
which it proposed to reduce the disability evaluation 
assigned for the veteran's herniated nucleus pulposus, from 
60 percent to 40 percent.

4.  After considering the results of a May 1999 VA 
examination and the testimony rendered by the veteran at his 
hearing, and reviewing the previous evidence of record, the 
RO issued a decision in May 1999 that reduced the evaluation 
of the veteran's herniated nucleus pulposus to 40 percent, 
effective from August 1, 1999.

5.  The veteran's herniated nucleus pulposus is productive of 
no more than severe symptoms of intervertebral disc syndrome; 
there is no current objective medical evidence showing that 
he has persistent symptoms of intervertebral disc syndrome 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.


CONCLUSION OF LAW

The criteria for restoration of the 60 percent evaluation 
assigned for the veteran's herniated nucleus pulposus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.105, 3.321, 3.344, and Part 4, to include §§ 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5289, 5292, 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was granted service connection for a herniated 
nucleus pulposus in May 1993.  A 40 percent disability 
evaluation was assigned.  Thereafter, by a rating action 
dated in November 1995, the 40 percent disability rating 
assigned for the herniated nucleus pulposus was increased to 
60 percent.

For the purpose of reviewing the status of his service-
connected back disability, the veteran was afforded a VA 
spine examination in May 1998.  He stated that he continued 
to experience low back pain, with numbness and a tingling 
sensation in his lower right extremity.  He denied any 
weakness except for some stiffness in the lower back and a 
lack of endurance on prolonged walking or standing.  He 
maintained that the flare-up of back pain was more pronounced 
when he was exposed to cold weather.  He also attributed 
increases in back pain to prolonged walking and standing.  He 
indicated that the disability, frequency, and duration of his 
back pain varied.  He said flare-ups of back pain caused him 
to stay in bed.  However, he reported that his low back pain 
did not interfere with his activities of daily living.  He 
was noted to have underwent a laminectomy in 1991.

On clinical evaluation, pain on forward flexion was 
demonstrated at 40 degrees.  Forward flexion was limited to 
50 degrees.  Lateral flexion was to 30 degrees, bilaterally.  
Muscle spasm and area tenderness over the spinous process was 
not observed.  Postural abnormalities or fixed deformities 
were absent.  There was no kyphosis or scoliosis.  However, 
there was pain on motion, especially with bending.  The 
musculature of the back was normal.  Neurologic examination 
showed knee jerk at plus two on both sides.  Straight leg 
raising was positive on the right side.  There was no 
dysethesias or sensory deficits.  Vibration and position 
sense was intact.  The diagnosis was herniated and ruptured 
disc in the lower back, by history, and status post 
laminectomy secondary to a herniated and ruptured disc in the 
lower back.

In January 1999, pursuant to 38 C.F.R. § 3.105(e), the RO 
issued a rating decision that proposed a reduction in the 
evaluation of the veteran's service-connected herniated 
nucleus pulposus, from 60 percent to 40 percent.  Noting that 
the May 1998 examination had failed to show pronounced 
intervertebral disc syndrome with persistent symptoms of 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, the RO held that the evidence demonstrated that 
the veteran's herniated nucleus pulposus warranted a 40 
percent evaluation.  The service-connected disability was 
found to cause severe intervertebral disc syndrome.

The veteran was sent a letter in February 1999 that 
referenced the proposed reduction in February 1999.  Therein, 
he was advised that the reduction would not become final 
until 60 days from the date of the letter.  He was also 
informed that, within those 60 days, he could submit evidence 
showing that the proposed reduction should not be taken.

In March 1999, the veteran was afforded a personal hearing 
before the RO.  He asserted that he suffered from low back 
pain on a continuous basis.  He stated he also experienced 
flare-ups of back pain, muscle spasms, and neurological 
symptoms.  He described having a numbness in his low back 
that extended down into his right leg.  He said the 
neurological symptoms were almost constant.  In terms of the 
level of his low back pain, the veteran indicated that on a 
scale of 1 to 10, with 10 being the worst, his usual pain 
level was between 5 and 6.  He stated the level of pain would 
rise to 8 or 9 when he was having a flare-up.  He testified 
that the flare-ups occurred between two and three times a 
month, and usually lasted a day or two.  He reported 
receiving treatment for his back disability through the Bath 
VA Medical Center (VAMC) only a couple of times a year.  He 
stated that more frequent treatment would be impractical 
because of the time it took to get to the VAMC.  He said he 
usually treated his back problem with pain and anti-
inflammatory medications, home physical therapy, and heating 
pads.  He remarked that his May 1998 VA examination had not 
accurately depicted his level of disability because he had 
taken his pain medications prior to the exam.  He stated that 
his back disability prevented him from engaging in any type 
of sports and limited his ability to help around the house 
and function normally as a schoolteacher.  He averred that 
his back was no better that it was when he was examined in 
1995.

Medical records from the Bath VAMC, dated from January 1998 
to February 1999, were associated with the claims folder.  
Those records show that the veteran received evaluations and 
treatment for, but not limited to, a dental condition, low 
back pain, and a psychiatric disorder.  In February 1999, the 
veteran was seen for complaints of chronic low back pain.  He 
stated he continued to experience low back pain despite 
undergoing a laminectomy in 1991.  He said the back pain was 
exacerbated by prolonged standing or walking, lifting heavy 
objects, or bending.  He reported having some numbness and 
tingling in the lower extremities, which was chronic in 
nature.  He denied having muscle weakness.  On physical 
examination, the veteran was noted to be ambulatory.  There 
was no scoliosis or kyphosis.  The musculature of the back 
was normal.  There was no tenderness over the spinal process, 
and paravertebral muscle spasm was absent.  There was no 
sensory deficit.  Knee jerk was brisk bilaterally.  Straight 
leg raising was positive at 30 degrees.  On forward flexion, 
pain was noted at 25 degrees.  Full flexion was limited to 40 
degrees.  Lateral flexion was to 30 degrees, and extension 
was to 20 degrees.  The diagnoses were chronic low back pain 
syndrome and status post laminectomy.

The veteran was afforded another VA spine examination in May 
1999.  His history of low back injury, and treatment thereof, 
was discussed.  He complained of constant pain, weakness, and 
stiffness in the lower back.  He said he took Tylenol and 
Tramadol on a daily basis.  The pain was described as steady 
in character, dull aching.  The veteran stated his ability to 
stand or walk for prolonged periods was limited when his pain 
was severe.  He said he used a back brace.  He denied using a 
cane or crutches.  There was no pain on motion of the spine, 
except when done in a repetitive manner.  There was no 
postural abnormality or fixed deformity.  The musculature of 
the back was normal.  There were no abnormal bony deformities 
over the spine, or any tenderness in the spinous process.  
Knee jerks were two-plus.  Vibration and position sense was 
intact.  There was no impairment of pinprick and light touch 
sensation.  Straight leg raising was positive on the right at 
30 degrees and on the left at 60 degrees.  Forward flexion 
was to 30 degrees, and pain was noted at 28 degrees.  On 
passive flexion, range of motion was to 34 degrees.  
Extension was to 12 degrees.  Lateral flexion was limited to 
16 degrees on the right and 18 degrees on the left.  Rotation 
was to 22 degrees bilaterally.  The diagnosis was herniated 
nucleus pulposus.

By a rating action dated in May 1999, the disability 
evaluation for the veteran's service-connected herniated 
nucleus pulposus was reduced from 60 percent to 40 percent, 
effective from August 1, 1999.  The RO found there was no 
objective medical evidence showing that the veteran had the 
requisite symptomatology to warrant a 60 percent disability 
rating.  The RO stated that the veteran's testimony regarding 
the severity of low back disorder had been duly considered.

The veteran filed a substantive appeal in June 1999.  He 
asserted that the May 1999 VA examination had been 
inadequate.  He stated the examiner had failed to check his 
back for muscle spasms.  He asked that he be afforded another 
VA examination.


II.  Analysis

Initially, the Board finds that the appellant's claim for 
restoration of a 60 percent rating for his herniated nucleus 
pulposus is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, the claim is a plausible one.  
Moreover, as all evidence necessary to an equitable 
disposition of the veteran's claim was obtained by the RO, 
the VA has fulfilled its duty to assist.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

In addressing the propriety of a reduction, consideration 
must be given to 38 C.F.R. § 3.344(a), which provides, in 
pertinent part, with respect to rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.  

The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) limit the application of 38 C.F.R. § 3.344(a).  That 
regulation provides, in pertinent part, that:  

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

Here, the veteran's 60 percent disability evaluation for his 
herniated nucleus pulposus had been in effect for less than 
five years.

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(1999).

The RO in this case has complied with the procedural steps 
required of it.  Specifically, following the May 1998 VA 
examination, the RO issued the January 1999 rating decision 
proposing to reduce the rating of the veteran's service-
connected herniated nucleus pulposus to 40 percent.  The RO 
stated that the decision would not become final until the 
veteran was afforded full due process.  The veteran was 
notified of the proposed reduction by letter dated in 
February 1999.  In May 1999, following additional 
development, the RO issued a rating decision reducing the 
veteran's service-connected rating for a herniated nucleus 
pulposus from 60 percent to 40 percent, effective August 1, 
1999.

The veteran's herniated nucleus pulposus has been evaluated 
under the provisions of Diagnostic Code (DC) 5293.  Pursuant 
to DC 5293, for intervertebral disc syndrome, a 40 percent 
rating is assigned when it is severe, with recurring attacks, 
with intermittent relief.  A 60 percent rating, the highest 
rating under this code, is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

In VAOPGCPREC 36-97 (Dec. 12, 1997), the Office of the VA 
General Counsel held that: (1) DC 5293 involves loss of range 
of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code; (2) when a veteran receives less than the 
maximum evaluation under DC 5293 based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion; (3) the Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, may be inadequate to compensate for 
the average impairment of earning capacity due to 
intervertebral disc syndrome, regardless of the fact that a 
veteran may have received the maximum schedular rating under 
a diagnostic code based upon limitation of motion. See also 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Following a review of the evidence, the Board notes that the 
veteran has complained of chronic pain in his low with 
radiating neurological symptoms into his right lower 
extremity.  On VA examination in May 1998, he stated that he 
suffered from chronic low back pain with periods of 
exacerbation with prolonged standing or walking or during 
cold weather.  He also stated he had numbness and a tingling 
sensation in his right leg.  However, he reported that his 
low back pain did not interfere with his activities of daily 
living.  The neurological component of the examination 
revealed a plus-two knee jerk bilaterally.  There was also no 
evidence of sensory deficit or dysesthesias.  Muscle spasms 
or area tenderness over the spinous process was not observed.

The absence of paravertebral muscle spasm was also noted in 
the February 1999 treatment report from the Bath VAMC.  
Further, while the report of the May 1999 VA spinal 
examination indicated that the veteran continued to 
experience constant low back pain (characterized as a dull 
ache) with periods of exacerbation, there was no evidence 
indicating that the veteran's low back disability had 
resulted in any gross focal neurologic sequelae.  Again, 
vibration and position sense was intact.  There was no 
impairment of pinprick and light touch sensation.  Knee jerks 
were plus-two.  Moreover, the musculature of the back was 
normal and there was no tenderness in the spinous process.  
The May 1999 examination essentially showed that the veteran 
experienced severe loss of range of motion of the lumbar 
spine as a result of his herniated nucleus pulposus.

The Board thus finds that the medical evidence does not 
reflect evidence of significant neurological involvement and, 
given the veteran's reports of constant dull ache in his low 
back, the degree of impairment resulting from the residuals 
of the herniated nucleus pulposus does not more nearly 
approximate the criteria for a 60 percent evaluation pursuant 
to Diagnostic Code 5293.  We find that the veteran has not 
shown pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, as 
required for the higher rating.

The Board has also considered the veteran's complaints of 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5292, a 40 percent disability rating may be assigned 
when there is severe limitation of motion of the lumbar 
spine.  There is no higher evaluation.  However, a 50 percent 
rating is assignable for unfavorable ankylosis of the lumbar 
spine under Diagnostic Code 5289.  

There is no doubt that the veteran suffers from severe 
limitation of motion of the lumbar spine with a significant 
amount of pain.  He is already in receipt of the maximum 
schedular evaluation for limitation of motion.  In order to 
assign a higher rating, the record must demonstrate 
ankylosis.  To that extent, while limitation of range of 
motion has been demonstrated, the VA examinations of May 1998 
and May 1999 contained no clinical documentation that the 
veteran suffers from ankylosis of the lumbar spine.  In the 
absence of ankylosis, there is no basis on which a higher 
rating may be assigned.  

The Board observes that 38 C.F.R. §§ 4.40 and 4.45 (1999) 
require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  The U.S. Court of Appeals for 
Veterans Claims has interpreted these regulations, in DeLuca 
v. Brown, and held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by the veteran.  
However, when a veteran is assigned the maximum disability 
evaluation under a limitation of motion diagnostic code, an 
increase based upon complaints of pain is not appropriate.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Therefore, since a 
40 percent evaluation is the maximum which may be assigned 
based on limitation of motion of the lumbar spine, and since 
ankylosis is not demonstrated, restoration of the veteran's 
60 percent disability rating for a herniated nucleus pulposus 
would be unwarranted.

Finally, the Board notes that VAOPGCPREC 36-97, discussed 
above, holds that it should be determined whether 38 C.F.R. § 
3.321(b)(1) might provide for an increased rating on an 
extraschedular basis.  A basis for an extraschedular 
evaluation is not shown, however, as there is no evidence 
that the service-connected herniated nucleus pulposus results 
in marked interference with employment or frequent periods of 
hospitalization, or otherwise presents an exceptional or 
unusual disability picture.


ORDER

Restoration of the 60 percent disability evaluation for the 
veteran's service-connected herniated nucleus pulposus is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

